Exhibit 10.2



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT



This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "First Amendment"), dated as
of March 8, 2000 (the "Effective Date"), is by and between Mark Diamond
("Employee") and SED International, Inc., a Georgia corporation (the "Company");



WITNESSETH

:





WHEREAS

, Employee and the Company desire to continue the employment relationship
established by the Employment Agreement dated as of November 9, 1999 between
Employee and the Company (the "Agreement"), with certain modifications to the
terms of that relationship; and





WHEREAS

, Employee and the Company desire to memorialize those modifications in this
First Amendment;





NOW THEREFORE

, in consideration of the mutual promises and covenants contained herein, the
Agreement is hereby modified and amended as follows:





 

Employee's annual base salary during the term of this Agreement shall be
$250,000.00, payable in accordance with the normal payroll practices of the
Company.



Employee will be eligible for an annual bonus based on operating profit for each
fiscal year. (See Attachment A.) The Bonus Plan may be amended, each July 1st,
at the sole discretion of the Compensation Committee of the Board of Directors
of the Company and the CEO.



Except as amended, the Agreement is ratified, approved and confirmed in all
respects.



 

IN WITNESS WHEREOF, the parties hereto have signed this FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT as of the date first above written.



 

Employee:



/s/ Mark Diamond



 

Company:



SED INTERNATIONAL, INC.



By: /s/ Larry G. Ayers, Vice President

(CORPORATE SEAL)

 

Attachment "A"



 

SED International, Inc. Annual Bonus Plan for Mark Diamond:

 

OPERATING PROFITS

FISCAL YEAR 2000

BONUS



$ 0 to $ 2,000,000 $ 0

$ 2,0000,001 and Over 5% of profit over $2,000,001, up to 50% of base salary.



Operating Profits are defined as the net income before taxes as determined and
reported by the CFO of the Company to the Securities and Exchange Commission.
The Bonus is payable upon the filing of Form 10-K with the Securities and
Exchange Commission.

 

 